95 F.3d 1153
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Shiro TANAKA, M.D., Plaintiff-Appellant,v.Lawrence J. FINE, M.D.;  David Satcher, M.D.;  JoycelynElders, M.D., Donna Shalala, Defendants-Appellees.
No. 96-3566.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1996.

S.D.Ohio, No. 94-00662;  Herman J. Weber, District Judge.
S.D.Ohio
VACATED.
Before:  MARTIN, KRUPANSKY, and DAUGHTREY, Circuit Judges.

ORDER

1
The plaintiff appeals a district court order dismissing his claims brought against the federal government under Title VII of the Civil Rights Act and the Age Discrimination in Employment Act (ADEA).  The government now move to vacate the district court's judgment and to remand the case for further proceedings.  The plaintiff has filed a response concurring with the government's request.


2
The government explains in its motion that it had sought a dismissal in the district court on the ground that plaintiff's position in the federal government was not covered by Title VII or the ADEA.  The district court agreed and dismissed the plaintiff's complaint for lack of subject matter jurisdiction.  Now, however, the Solicitor General of the United States has determined that the government's original position was incorrect.  Accordingly, the government moves to vacate the district court's judgment and to remand the case for further proceedings on the remaining issues in the case.  Given the parties' agreement on this matter, we will grant the government's motion.


3
In his response, the plaintiff requests that this court "remand to the district court for a writ of mandamus or declaratory judgment that ... plaintiff be granted each and every specific relief requested in his complaint...."  We decline to do so insofar as the merits of the plaintiff's case have yet to be decided.


4
It is therefore ORDERED that the district court's judgment is vacated and this case remanded for further proceedings.